NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



PAUL DARNELL DIXON,                      )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3060
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for
Hillsborough County; Wayne S.
Timmerman, Judge.

Paul Darnell Dixon, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, BLACK, and BADALAMENTI, JJ., Concur.